DETAILED ACTION
1.	This is a Non Final rejection on the merits of application 16563129.

2.	Claims 1-20 are pending.

3.	Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. 	Claim(s) Claim(s) 1 is/are rejected under 35 U.S.C. 102a as being anticipated by Ellis US 8337266.

5. 	As per claim 1, Ellis discloses a hull having a passageway [fig. 3c/d] and defining a cockpit area [fig. 1/ 112]; a motor assembly situated within said passageway, the motor assembly comprising: a motor 418; and a lifting mechanism [fig. 4a-4b pulley system] operably connected to the motor for transitioning the motor from a deployed position to a stowed position and from the stowed position to the deployed position; and a user control [small winch] coupled to the lifting mechanism and configured to allow a user to operate said lifting mechanism from said cockpit area. See col. 8 II 35-67. Also fig. 7 discloses joystick 1030 which clearly shows and must be operated from the cockpit controls the movement of the motor. See col. 12/ 21-35.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	 Claims 2-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis, and further in view of Bernloehr US 20060116031, and Kuehmichel US 9623944.

7.	 As per claim 2, Ellis discloses the aforementioned limitations of claim 1, he does not disclose the lifting mechanism includes a biasing member, and wherein the biasing member is a gas spring. Kuehmichel discloses biasing member 151 could be a variety of springs, and a lifting mechanism comprises a base arm and a lifting arm [1st and 2nd linkage members 124] and connection joint 130 fig. 3 and Bernloehr discloses the biasing member is a gas spring [0036].  Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use said biasing means which makes the lift more efficient, and to specifically use a gas spring due to cost effectiveness of that certain spring as taught by Kuehmichel and Bernloehr.

8.	 Asper claim 3 and 6, Ellis discloses the aforementioned limitations of claim 1, he does not disclose the lifting mechanism comprises a base arm and a lifting arm, the lifting arm having a first end and a second end, wherein the first end of the lifting arm is pivotably connected to a first end of the base arm, and wherein the motor is connected to the lifting arm adjacent the second end of the lifting arm by a connection joint. Kuehmichel discloses a lifting mechanism comprises a base arm and a lifting arm [1st and 2nd linkage members 124] and connection joint 130 fig. 3. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use said configuration due to its simplicity.
Response to Arguments
5/12/21 have been fully considered but they are not persuasive. Applicant’s argument to claim 1 is not persuasive, as noted above the reference discloses a joystick which satisfies this limitation. Applicant’s augments regarding claim 2 that the addition of an extra component (gas spring) would cost more not less is not persuasive. The reference teaches modifying a lift mechanism to use a spring assist which makes the lift more efficient, and the use of a gas spring would definitely be more cost effective compared to a complicated mechanical spring means, particularly in an environment such as marine use where the elements would be more hostile to mechanical springs than a sealed off the shelf gas spring. Applicant’s argument of no reason to combine is also moot because the all the components are listed in the prior art and in the same inventive field, thus it would be obvious to combine the disclosures. As per claim 3 applicant’s argument is speculative at best, when once again stating there is no reason to combine, the prior art discloses the limitations when in combination and is an expected structural result and would be obvious to one of ordinary skill, it is not a complex configuration to lead to a novel configuration. Thus applicant is advised to accept the indicated allowable subject matter.
Allowable Subject Matter
10.	 Claims 4-5, 7-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115.  The examiner can normally be reached on 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617